Citation Nr: 1003151	
Decision Date: 01/21/10    Archive Date: 02/01/10

DOCKET NO.  05-20 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for posttraumatic stress 
disorder (PTSD), evaluated as 30 percent disabling through 
September 25, 2007, and as 70 percent disabling beginning 
September 26, 2007. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's friend


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran had active service from August 1966 to October 
1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2005 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  Following a June 2006 Travel Board hearing, a 
transcript of which is on file, the Board remanded this case 
for additional development in August 2007.  

In a November 2007 rating decision the Appeals Management 
Center (AMC) increased the evaluation for PTSD from 30 
percent to 70 percent, effective September 26, 2007 (date of 
VA psychiatric rating examination).  

The Board again remanded this case in May 2008 for additional 
development.

The issues of service connection for diabetes and a TDIU 
rating (based on two or more service-connected disabilities 
with a combined rating of at least 70 percent or more and 
with at least one rated 40 percent or more) have not yet been 
adjudicated.  Accordingly, these matters are referred for 
initial consideration.  



FINDINGS OF FACT

1.  Prior to September 26, 2007, the Veteran had signs and 
manifestations of PTSD with impaired mood, suicidal and 
homicidal ideation but no plans or intent, irritability, 
sleep disturbance, nightmares and intrusive thoughts of 
Vietnam but he was fully oriented and had no impairment of 
speech, insight, judgment or memory and had no thought 
disorder, delusions or hallucinations.  

2.  Since September 26, 2007, the Veteran's PTSD has been 
manifested by constricted affect, panic attacks, suicidal and 
homicidal ideation but no plans or intent, and mild memory 
impairment as well as obsessional and ritualistic behavior 
consisting only of a desire to be alone but he had not had 
disorientation, delusions, hallucinations, impaired insight 
or judgment or inappropriate behavior.  


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 30 percent for PTSD 
prior to September 26, 2007, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 
4.7, 4.21, 4.126, 4.130, Diagnostic Codes (DC) 9411 (2009). 

2.  The criteria for a rating higher than 70 percent for PTSD 
since September 26, 2007, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 
4.7, 4.21, 4.126, 4.130, Diagnostic Codes (DC) 9411 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
See Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice was intended to be provided before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In a claim for increase, the VCAA notice requirements include 
notice to provide, or ask VA to obtain, medical or lay 
evidence of increased severity and the impact thereof on 
employment to substantiate the claim; and providing examples 
of types of medical or lay evidence that may be submitted, or 
that VA can be asked to obtain, which are relevant to 
establishing an increased rating.  Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), affm'd in part by Vazquez-Flores v. 
Shineki, 580 F.3d 1270 (Fed.Cir. 2009). 

Historically, and October 2002 rating decision granted 
service connection for a depressive disorder (also claimed as 
PTSD) and assigned an initial 30 percent disability rating 
effective July 10, 2001.  In September 2004 he requested to 
"re-open service connected claim for PTSD for an upgrade." 

The RO provided the Veteran with pre-adjudication VCAA notice 
by letter, dated in October 2004.  The notice included the 
type of evidence needed to substantiate the claim for 
increase, namely, evidence of an increase in severity.  He 
was informed that VA would obtain VA records and records of 
other Federal agencies, and that private medical records 
could be submitted or VA could be authorized to obtain such 
records.  He was informed of the elements needed for a grant 
of service connection for PTSD.  

Following a January 2004 VA psychiatric examination, a 
February 2005 rating decision confirmed and continued the 30 
percent rating for what was then characterized as PTSD, 
formerly diagnosed as a depressive disorder.  Following an 
August 2007 Board remand, the Veteran was informed of how VA 
determined effective dates and disability ratings.  He was 
informed that VA would consider evidence of the nature and 
symptoms of the condition, the severity and duration, and 
impact of the condition and symptoms on employment.  Examples 
of types of evidence which could be considered were listed.  

Following remand of the case in May 2008, the RO sent the 
Veteran a letter, dated in January 2009, for compliance with 
the holding in Vazquez-Flores, Id.  All potential disability 
ratings under the General Rating Formula for the evaluation 
of psychiatric disabilities were listed.  

As for content of the VCAA notice, the documents 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and, of Pelegrini, supra (38 
C.F.R. § 3.159 notice); of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (notice of the five elements of a service 
connection claim), aff'd Hartman v. Nicholson, 483 F.3d 1311, 
2007 WL 1016989 (C.A. Fed. 2007); and of Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), affm'd in part by Vazquez-
Flores v. Shineki, 580 F.3d 1270 (Fed.Cir. 2009). 

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of 
the claims. 

The Veteran and a friend testified at a travel Board hearing 
before the undersigned in June 2006.  A transcript of that 
hearing is on file.  The RO has obtained the Veteran's 
service treatment records and VA treatment records.  Also, 
records of the Veteran's award of disability benefits by the 
Social Security Administration are on file.  

The Veteran was afforded VA examinations for the claim for 
increase.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  38 
U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i). 

And all this was in substantial compliance with the Board 
remands.  Substantial, rather than absolute or strict, remand 
compliance is the appropriate standard for determining remand 
compliance under Stegall v. West, 11 Vet. App. 268 (1998)). 
Chest v. Peake, No. 2007-7303, slip op (July 21, 2008 Fed. 
Cir.); 2008 WL 2796362 (Fed.Cir.); see also D'Aries v. Peake, 
22 Vet. App. 97, 105 (2008) (citing Dyment v. West, 13 Vet. 
App. 141, 146-47 (1999)).  

As there is no indication that the Veteran was unaware of 
what was needed for claim substantiation nor any indication 
of the existence of additional evidence for claim 
substantiation, the Board concludes that there has been full 
VCAA compliance.  

Background

The Veteran's other service-connected disabilities are a 
hearing loss of the left ear, rated 10 percent disabling; 
tinnitus, rated 10 percent disabling; residuals of a through 
and through gunshot wound of the left side of the head 
manifested by dizziness and expressive aphasia, by history, 
rated 10 percent disabling; and a noncompensable rating is 
assigned for residual scars of the left side of the head.  In 
pertinent part, the Veteran has had a combined 50 percent 
disability rating since July 10, 2001, and an 80 percent 
combined disability rating since September 26, 2007.  

On VA psychiatric rating examination in November 2004 it was 
noted that the Veteran was service-connected for a depressive 
disorder and not for PTSD.  So, diagnostic clarification was 
requested.  Past diagnoses on VA psychiatric examination in 
May 2002 of a depressive disorder, not otherwise specified; a 
generalized anxiety disorder; and specific phobia, 
situational type (enclosed spaces) were noted, as was a 
Global Assessment of Functioning (GAF) score of 65.  It was 
noted that he had not met the criteria under Criterion C for 
PTSD because he did not report enough of the required 
avoidant behaviors or symptoms.  

It was noted that there had been no interval change in the 
Veteran's living situation.  He continued to work as a 
custodian for a public school.  His work attendance was 
excellent but he continued to limit, as much as possible, 
contact with others in the performance of his job duties.  On 
game nights at school, job demands and resultant stressors 
were notable increased.  He remained abstinent of alcohol and 
of all non-prescribed drugs.  He was followed by his private 
physician, who prescribed Celexa, twice daily.  He was not 
followed in individual or group psychotherapy.  He reported 
that he carved pictures on antlers, which he then sold, as a 
way of relaxing.  Since his last VA psychiatric examination 
he had not been hospitalized for psychiatric treatment, 
although he had noted increased job pressures, more dysphoric 
days, and greater irritability.  

On mental status examination the Veteran was alert, fully 
oriented, and cooperative.  His speech was fluent and goaled 
directed as well as normal in rate, flow, and intensity.  
Content of his verbalization revealed logical thought 
processes, intact critical judgment, fair insight, and 
unimpaired memory.  He denied auditory and visual 
hallucinations.  He was not delusional and had no thought 
disorder.  His mood was at once apprehensive and dysphoric, 
and there was little variation of his affective 
responsiveness over the course of the interview.  He 
complained of persistent suicidal and homicidal thoughts but 
denied any present plan or intent.  Because November was an 
anniversary month and was the month of Veteran's Day, he had 
frequently been weepy.  Irritability remained a major 
complaint, but he attempted to avoid any situation which 
seemed provocative.  

The Veteran had a chronic sleep pattern disturbance, with 
difficulty falling asleep and an inability to remain asleep.  
On a good night, he got 5 hours of sleep but on a bad night 
only 2 hours was more likely.  He complained of nightmares of 
combat occurring 4 times weekly but he had daily intrusive 
thoughts of Vietnam.  He reported that his wife and son were 
supportive and understanding.  However, he felt estranged 
from all others.  He was concerned about his finances and 
particularly about the future of his job in the current 
environment of school budget short-falls and cut-backs.  
Nonetheless, he strived to meet job requirements, to minimize 
confrontation, and to avoid conversations of Vietnam.  He was 
competent. 

The diagnoses were chronic combat-related PTSD; depressive 
disorder, not otherwise specified; and specific phobia, 
situational type (enclosed spaces).  His GAF score was 58.  
It was noted that he continued to exhibit symptoms consistent 
with a depressive disorder, not otherwise specified, as well 
as a phobia of enclosed spaces as articulated in the prior VA 
psychiatric examination report.  Because he had avoidance of 
conversations about Vietnam, in particular outside of a 
therapy setting, feelings of estrangement from all but his 
wife and son, and a chronic sense of a foreshortened future, 
he satisfied the requirements of Criterion C for PTSD.  His 
GAF score of 58 indicated a moderate degree of symptoms, most 
particularly irritability and outbursts of anger, sleep 
pattern disturbance, nightmares, and depressed mood.  These 
symptoms significantly and negatively affected his social 
interactions and had at least a moderate impact in industrial 
functioning.  

VA outpatient treatment records in 2004 and 2005 show that X-
rays in November 2004 revealed mild degenerative changes of 
both acromioclavicular joints.  He also received outpatient 
treatment for PTSD.  

At the Travel Board hearing on June 12, 2006, the Veteran 
testified as to his inservice combat gunshot wound in 
Vietnam.  Page 4.  He received VA treatment for PTSD.  He had 
panic attacks twice weekly.  He had lost his job because 
another company had been hired to take over the custodial 
work at the high school where he had worked.  This created a 
financial burden, stress, and increased his anxiety.  Page 5.  
He had suicidal thoughts about twice monthly.  Medication 
seemed to help.  As to obsessional ritual, he sometimes went 
for a walk in the woods with his gun and did not know if he 
was going to come back.  He kept his gun under his bed.  Page 
6.  His wife was very supportive.  She helped remind him to 
take his medications if he had a memory lapse.  She became 
irritated if he forgot to do things or if he kept asking her 
about things that he was suppose to remember that she had 
told him to do.  Page 7.  

A friend of the Veteran's testified that he had known the 
Veteran for about 16 years.  The Veteran was hyperalert.  He 
had a lot of mood swings and he sometimes became excitable.  
Page 8.  The Veteran testified that he had no relationship 
with his family and had difficulty communicating his problems 
with his family.  He had lost his employment as a school 
custodian when the school system decided to contract that 
work out to private contractors.  He had been employed by the 
school system for about 8 years.  Page 9.  He had lost his 
job on June 30, 2005.  He had been unable to find employment 
since then.  He had been rejected for one job because of his 
impaired hearing.  Page 10.  However, potential employers had 
not mentioned his PTSD.  One of the jobs for which he had 
applied had been in a hardware store.  Page 11.  Another was 
manual labor in construction but he was not trained for any 
skill labor, e.g., carpentry, electrician or sheet metal 
work.  He had not been hired as an art teacher because he had 
no degree in art.  Page 12.  Once in a while he got paid for 
teaching art through an art foundation but the art teach with 
whom he had been associated had retired last year and no new 
work had come through.  Page 13. 

The Veteran testified that he had been married for 15 years 
to the same woman.  He had no contact with family, except for 
his wife and teenage son.  He got along fine with his wife 
and son.  Page 14.  His estrangement from other family 
members was due to his PTSD.  Page 15.  The Veteran's friend 
testified that the Veteran had a lot of nightmares.  Page 16.  

VA outpatient treatment records show that in May 2007 type 
II, diabetes mellitus was diagnosed.  

In an August 2007 letter a VA clinical psychologist reported 
that the Veteran was being treated for PTSD.  His symptoms 
included a depressed mood, social isolation, sleep 
disturbance, increased anxiety, flashbacks, nightmares and 
intrusive thoughts of combat, irritability, emotional 
numbing.  His typical features of PTSD included lack of 
motivation and energy as well as guilt and shame.  He was 
being seen in individual psychotherapy, as well as medication 
management and education.  His PTSD had had a significant 
impact on his life, interpersonally, socially, emotionally, 
and occupationally.  His PTSD problems were chronic and 
refractory to change.  

On VA psychiatric examination on September 26, 2007, the 
Veteran's claim file was reviewed.  It was noted that the 
Veteran received VA outpatient treatment care since 2004 for 
PTSD but had not been hospitalized for a psychiatric 
disorder.  He took medication and received individual 
therapy, and he reported that both of these helped him.  
Prior to his current marriage, he had been married from 1978 
to 1989, which had ended because of his unstable mood and 
problems with his temper.  He had few friends and did not 
like to socialize much.  He watched TV but avoided war 
stories.  He liked to hunt and fish but not as often as he 
use to because of his agrophobia due to PTSD from his Vietnam 
experiences.  He had no history of suicide attempts and no 
history of violence or assaultiveness.  

On mental status examination the Veteran was clean and neatly 
groomed.  His psychomotor activity was unremarkable.  His 
speech was unremarkable and spontaneous.  He was spontaneous, 
friendly, and relaxed.  His affect was constricted and his 
mood was depressed.  He was able to perform serial 7's and 
could spell the word "world" forwards and backwards.  He 
was oriented.  His thought processes were unremarkable.  He 
had no delusions.  As to his judgment, he understood the 
outcome of behavior.  He had insight.  He had no 
hallucinations.  He had no inappropriate behavior.  He 
interpreted proverbs appropriately.  He had obsessive or 
ritualistic behavior in that he preferred to be alone.  He 
had panic attacks when in crowds and, as a result, he avoided 
crowds.  He had suicidal and homicidal thoughts but no plans 
or intent.  He had good impulse control and had not had 
episodes of violence.  He was able to maintain minimum 
personal hygiene and had no problems with the activities of 
daily living.  His immediate and remote memory were normal 
but he had mild impairment of recent memory, in that he was 
more forgetful and had headaches, which he felt were from 
having been shot in the head as well as from stress and 
anxiety.  

The Veteran reported that his symptoms of PTSD were chronic 
and present constantly.  He preferred to be alone.  His 
anxiety attacks were worse when he was in a crowd.  He had 
emotional numbing, sleep disturbance, and flashbacks.  He had 
social dysfunction as to others, mood changes, and difficulty 
dealing with stress.  He was not currently employed.  He had 
retired in 2005.  However, it was also reported that he had 
been laid off in 2005 and had not been able to find work in a 
variety of occupations because of his PTSD and physical 
problems.  

The diagnoses were PTSD and alcohol depended in remission.  
His GAF score over the past year was 42.  It was reported 
that his PTSD affected the quality of his life, limited his 
social life, and affected his health.  It was commented that 
he was not able to work because of loss of job skills, 
ongoing physical problems, hearing problems, and PTSD.  He 
had social issues and difficulty getting along with others.  
Even when he had been able to work, he was only able to do 
night-time custodial work.  

Records from the Social Security Administration include 
voluminous VA outpatient treatment records.  They also 
include a Work History Report which reflects that he had work 
experience in factory maintenance.  An Adult Functional 
Report shows that he had experience as a certified welder but 
had difficulty using his left arm and could no longer manage 
his money.  In a Field Office Disability Report the Veteran 
reported that the illnesses that limited his ability to work 
were PTSD, hearing loss in the left ear, tendonitis, facial 
nerve damage, and a refractive error in his right eye.  He 
had become unable to work on July 1, 2005.  A report of a 
psychiatric evaluation indicated that he had mild restriction 
of the activities of daily living.  He had mild difficulty in 
maintaining social functioning and had moderate difficulty 
maintaining concentration but had no episodes of 
decompensation.  

Rating Principles

Service-connected disorders are rated by comparing signs and 
symptoms with criteria in separate diagnostic codes which 
identify various disabilities listed in VA's Schedule for 
Rating Disabilities, based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155.  Disabilities are viewed 
historically and examination reports are interpreted in light 
of the history, reconciling the report into a consistent 
picture to accurately reflect the elements of disability 
present.  38 C.F.R. §§ 4.1, 4.2.  A higher rating is assigned 
if a disorder more nearly approximates the criteria therefore 
but not all disorders will show all the findings specified 
for a particular disability rating, especially with the more 
fully described grades of disabilities but coordination of 
ratings with functional impairment is required.  38 C.F.R. 
§§ 4.7, 4.21.  

Separate ratings may be assigned either initially or during 
any appeal for an increased rating for separate periods of 
time based on facts found, a practice known as "staged 
ratings."  Fenderson v. West, 12 Vet. App. 119 (1999) 
(initial staged ratings) and Hart v. Mansfield, 21 Vet. 
App. 505, 509-510 (2007) (staged ratings during the appeal of 
any increased rating claim).   

Under 38 C.F.R. § 4.126 (a) and (b) consideration is given to 
the frequency, severity, and duration of psychiatric symptoms 
as well as the length and capacity for adjustment during 
periods of remission.  While consideration is given to the 
extent of social impairment, a psychiatric rating will not be 
assigned solely on the basis of social impairment.  

Under 38 C.F.R. § 4.130, General Rating Formula for Mental 
Disorders PTSD warrants a 50 percent disability evaluation if 
it is productive of occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships).  

A 70 percent rating contemplates occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent rating contemplates total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

Analysis

The Veteran's claim for an increased rating was received in 
September 2004 and, so, the time period which is relevant for 
adjudicating this increased rating claim is from September 
2003, one year before the claim was filed, until the present.  
See generally Hart, 21 Vet. App. 505.  

The Global Assessment of Functioning Scale (GAF) "is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994)."  Richard v. Brown, 
9 Vet. App. 266, 267 (1996).   

A GAF Score of 71 to 80 indicates that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors, e.g., difficulty concentrating after 
a family argument; with no more than slight impairment in 
social, occupational or school functioning, e.g., temporarily 
falling behind in school work.  A GAF score of 61 to 70 
indicates that the examinee has some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functions pretty well with some meaningful interpersonal 
relationships.  Fifty-one (51) to 60 indicates moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with co-workers).  Forty-one (41) to 50 indicates 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or serious impairment in 
social, occupational, or school functioning (e.g. no friends, 
unable to keep a job).  See Richard v. Brown, 9 Vet. App. 
266, 267 (1996).  A GAF score of 31 to 40 indicates that the 
examinee has some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g. depressed person avoid friends, neglects family, and is 
unable to work).  Diagnostic and Statistical Manual for 
Mental Disorders, Fourth Edition, of the American Psychiatric 
Association (DSM- IV).  

PTSD evaluated as 30 percent disabling through September 25, 
2007

The Veteran has not worked since 2005 but his testimony shows 
that he did not lose his job due to PTSD but due to a budget 
cutback.  He has not genuinely endorsed suicidal or homicidal 
ideation, impaired speech, memory impairment, impairment in 
judgment or insight.  He had irritability, sleep disturbance, 
nightmares and intrusive thoughts of Vietnam.  But he was 
fully oriented and had no impairment of speech, orientation, 
insight, judgment or memory and had no thought disorder, 
delusions or hallucinations which would warrant a rating in 
excess of 30 percent.  Although he testified at the Travel 
Board hearing that he had obsessional rituals, this consisted 
of no more than attempting to be alone and as such it did not 
interfere with routine activities.  

The Veteran's difficulties establishing effective work and 
social relationships is encompassed in the 30 percent rating 
and, overall, he did not display the signs, symptoms or 
manifestations of psychiatric disability which, prior to the 
September 26, 2007, VA psychiatric examination, warranted a 
rating in excess of 30 percent.  This is corroborated by the 
GAF score of 58 on VA examination in November 2004 which was 
indicative of only moderate difficulty in social and 
occupational functioning.  

Accordingly, the Board concludes that the schedular rating 
criteria for a rating in excess of 30 percent prior to 
September 26, 2007, have not been met. 

PTSD evaluated as 70 percent disabling beginning September 
26, 2007

Since the September 26, 2007, VA psychiatric rating 
examination the Veteran has not manifested the signs or 
symptoms which would warrant a 100 percent schedular rating 
for PTSD.  That is, he has not had gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  

Moreover, his GAF score of 42 indicates no more than serious, 
or severe, impairment in social and occupational functioning 
and not the total occupational and social impairment which is 
contemplated in a 100 percent schedular rating.  

Accordingly, the Board concludes that the schedular rating 
criteria for a rating in excess of 100 percent since 
September 26, 2007, have not been met.  

Other Considerations

With respect to a TDIU rating within the context of the 
increased rating claim for PTSD, the Board observes that in 
the September 2009 Supplemental Statement of the Case, the RO 
notes that "[t]he evidence does not show that [the Veteran 
was] found too disabled to work."  In fact, at his July 2006 
personal hearing, the Veteran testified that he had lost his 
school custodian position when the school system decided to 
contract that work with a private contractor; and that he was 
rejected for one job due his impaired hearing, and for other 
jobs because he did not possess the qualifications for those 
positions.  Similarly, the records obtained from the Social 
Security Administration show the Veteran reported that his 
ability to work was limited by PTSD, left ear hearing loss, 
tendonitis, facial nerve damage, and right eye refractive 
error.  Clearly, by the Veteran's own admissions, it is the 
combined effect of his former employer's decision to out 
source its operations and both his service-connected and 
nonservice-connected conditions, rather than the service-
connected PTSD alone, that have a significant impact on his 
ability to work and have rendered him unemployed.  For these 
reasons, the Board determines that the RO properly 
considered-and declined to apply-38 C.F.R. § 4.16 as part 
of the discrete claim for increased compensation for the 
underlying PTSD.  Cf. Rice v. Shinseki, No. 06-1445 (U.S. 
Vet. App. May 6, 2009 (per curiam).  Accordingly, to the 
extent the issue of a TDIU rating has been reasonably raised 
by the record based on two or more service-connected 
disabilities, with at least one ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more, such matter has been 
referred to the RO for appropriate action.

Extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is 
addressed when either raised by the claimant or the evidence, 
and requires a three-step analysis.  First, is whether the 
schedular criteria are adequate and, if they are, no 
extraschedular referral is required.  Second, if inadequate, 
determine whether there is an exceptional disability picture 
considering such related factors as marked interference with 
employment (but not marked interference obtaining or 
retaining employment) or frequent periods of hospitalization.  
Third, if the rating criteria are inadequate and the related 
factors are present, the case must be referred for a 
determination of whether an extraschedular rating should be 
assigned.  Thun v. Peak, 111, 115-16 (2008) (citing VA Gen. 
Coun. Prec. 6-1996, para. 7, and Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993)) aff'd Thun v. Peake, 572 F.3d 1366 
(Fed.Cir. 2009).  

Here, the schedular rating criteria are comprehensive and 
contemplate the full range impairment due to the Veteran's 
PTSD.  There is no evidence of frequent periods of 
hospitalization for PTSD, and there is also no evidence of 
marked interference with employment.  Thus, the disability 
picture is contemplated by the Rating Schedule, and the 
assigned schedular evaluation is adequate.  So, the criteria 
for submission for consideration of an extra-schedular rating 
are not met.  Thun, Id. 

For the reasons expressed, the preponderance of the evidence 
is against the claim and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b). 






ORDER

A rating for PTSD in excess of 30 percent prior to September 
25, 2007, and to a rating in excess of 70 percent since 
September 26, 2007, is denied. 



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


